ORDER
By order dated June 11, 2014, we granted the State’s petition for a writ of certiorari to review the Court of Appeals’ decision in State v. Miller, 398 S.C. 47, 727 S.E.2d 32 (Ct.App.2012). The Division of Appellate Defense has notified this Court that respondent is deceased, and on that basis, Appellate Defense moves for this matter to be dismissed as moot. The State opposes the motion, but in the alternative, requests that in the event the matter is dismissed, the Court of Appeals’ opinion be vacated. We hereby grant the motion to dismiss and vacate the Court of Appeals’ opinion.
/s/JEAN H. TOAL, C.J.
/s/DONALD W. BEATTY, J.
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
FOR THE COURT